REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Claims 1, 11 and 18 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose wherein triggering the data collection feature comprises triggering the data collection feature on the one or more subsequent packets that comprises probe data included in an in-band operation, administration, and maintenance (iOAM) tag carried in a header of the one or more subsequent packets; evaluating a particular subsequent packet of the one or more subsequent packets, wherein the particular subsequent packet is transmitted in the network after the first notification is received; and  determining a cause for the failure of the transmission of the first packet in the network based on data augmented to the particular subsequent packet.
It is noted that the closest prior art, Nadeau et al. (US 7990888, Aug. 2, 2011) shows receives the acknowledgment request, and sends an acknowledgment response message, back over the same set of hops defining the path to the originator, the acknowledgment response, denoted by hops fails to reach the originator, then the remote node is deemed unavailable.
It is noted that the closest prior art, Kompella (US 8976680, Mar. 10, 2015) shows timestamps correspond to intermediate node timestamps within the first network path. Timestamp information enable the ingress node and the egress node to monitor the 
However, Nadeau et al.  and Kompella fails to disclose or render obvious the above underlined limitations as claimed.
The terminal disclaimer filed on 02/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat# No. 10652078 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464